Citation Nr: 0904381	
Decision Date: 02/06/09    Archive Date: 02/13/09

DOCKET NO.  07-11 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a head injury.

3. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, to include chronic undifferentiated 
schizophrenia, major depression and psychosis.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 24, 1980 to 
October 22, 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the RO in St. Paul, Minnesota, which denied a petition to 
reopen claims of service connection for headaches, a head 
injury, and chronic undifferentiated schizophrenia, major 
depression and psychosis.

Subsequent to the issuance of the July 2007 supplemental 
statement of the case (SSOC), the Veteran submitted evidence 
which was not considered by the RO.  However, as this 
evidence relates to the Veteran's motion for advancement on 
the Board's docket and not the underlying claims, RO 
consideration or a waiver thereof, is not necessary here.  
The Board may consider the appeal.  38 C.F.R. § 20.1304 
(2008).

In February 2008, the Veteran withdrew his earlier request 
for an RO hearing; as such, the Board may proceed with 
appellate review.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. A July 2000 decision of the Board denied the Veteran's 
claims of service connection for headaches and residuals of a 
head injury and denied his petition to reopen a claim of 
entitlement to service connection for a psychiatric 
disability.  

2. Evidence received since the July 2000 Board decision is 
new to the claims file, but does not relate to an 
unestablished fact necessary to substantiate the claims of 
whether headaches, residuals of a head injury, or a 
psychiatric disorder was incurred or aggravated by service, 
and is not so significant that it must be considered in order 
to fairly decide the merits of each claim.  


CONCLUSIONS OF LAW

1. The July 2000 Board decision denying claims of service 
connection for headaches and residuals of a head injury and 
denying a petition to reopen a claim of entitlement to 
service connection for a psychiatric disability is final.  
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).

2. New and material evidence has not been submitted for the 
claim of entitlement to service connection for headaches; the 
claim is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).

3. New and material evidence has not been submitted for the 
claim of entitlement to service connection for residuals of a 
head injury; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).

4. New and material evidence has not been submitted for the 
claim of entitlement to service connection for a psychiatric 
disorder; the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder, and has an obligation to provide 
reasons and bases supporting the decision.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the Veteran 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's request to reopen his claims of 
service connection for headaches, residuals of a head injury 
and a psychiatric disorder, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II), the United States Court of Appeals 
for Veterans Claims (Court) held that VA must inform the 
claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).  Any error related to this element 
is harmless. 

Prior to the initial adjudication of the Veteran's claims, a 
letter dated in November 2005 fully satisfied the duty to 
notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio, 16 Vet. App. at 187; Pelegrini II, 
18 Vet. App. at 120-21.  This letter advised the Veteran of 
the information necessary to substantiate the claims, and of 
his and VA's respective obligations for obtaining specified 
different types of evidence.  The Veteran was informed of the 
specific types of evidence he could submit, which would be 
pertinent to his claims, and advised to send any medical 
reports that he had.  He was also told that it was still his 
responsibility to support the claims with appropriate 
evidence.  

For petitions to reopen previously denied claims for service 
connection, VCAA notice must define what qualifies as "new" 
and "material" evidence and describe what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1 
(2006).  The November 2005 letter fully satisfied this 
requirement.  

Since the Board has concluded that the preponderance of the 
evidence is against the claims, any questions as to the 
appropriate disability ratings or effective dates to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In any 
event, it is noted that the Veteran was given proper notice 
in March 2006, April 2006 and June 2006 letters and was given 
ample opportunity to respond.  Subsequent to the issuance of 
these letters, the Veteran's claims were readjudicated in a 
March 2007 statement of the case (SOC) and April 2007 and 
July 2007 SSOCs.  Thus, there was no deficiency in notice and 
a harmless error analysis is not necessary.  See Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant VCAA notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect). 

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records and VA 
medical records are in the file.  The Veteran's Social 
Security Administration records have also been associated 
with the file.  Private medical records identified by the 
Veteran have been obtained, to the extent possible.  A July 
2007 response from the Minnesota Department of Human 
Services, Health Information Management Services indicated 
that the Veteran's Willmar chart could not be located, but 
that his Anoka chart was available and could be released upon 
written authorization.  The Veteran was advised of this 
matter and provided a VA Form 21.4142, Authorization and 
Consent to Release Information to the Department of Veterans 
Affairs.  See SSOC, July 2007.  The Board observes that the 
Veteran has not responded accordingly.  Although VA has a 
statutory duty to assist the Veteran in developing evidence 
pertinent to a claim, the Veteran also has a duty to assist 
and cooperate with VA in developing evidence; the duty to 
assist is not a one-way street.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, the Board finds that 
the claims file contains all available evidence pertinent to 
the claim, as well as sufficient evidence to make a decision 
on the claim.  VA has fulfilled its duty to assist the 
Veteran in obtaining all outstanding records.

The duty to assist extends to the provision of examination 
and medical opinions in certain cases.  See 38 C.F.R. § 
3.159(c).  In petitions to reopen, however, the duty to 
assist does not include such an obligation.  See id.  The 
Board concludes that failure to provide an examination or 
opinion is not error.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).



II. Petition to Reopen

The Veteran contends that he has headaches, residuals of a 
head injury and a psychiatric disorder, to include chronic 
undifferentiated schizophrenia, major depression and 
psychosis, as a result of active service.  

The claim of service connection for a psychiatric disability 
was denied in a January 1992 rating decision.  The Veteran 
attempted to reopen the claim in May 1997.  A July 2000 Board 
decision denied the petition to reopen and also denied on the 
merits claims of service connection for headaches and 
residuals of a head injury.  This decision is final.  
38 U.S.C.A. § 7104, 7105 (West 2002); 38 C.F.R. § 3.104 
(2008).  

Under 38 U.S.C.A. § 5108, VA may reopen a previously and 
finally disallowed claim when "new and material" evidence is 
presented or secured with respect to that claim.  38 U.S.C.A. 
§ 5108; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  "New evidence" means 
evidence not previously submitted to agency decision makers, 
and "material evidence" means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  38 C.F.R. § 3.156(a).  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  See 38 U.S.C.A. § 1110 (West 2002).  For the 
showing of chronic disease in service there must be a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  See 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  See 
38 C.F.R. § 3.303(d).

Service connection may also be granted for a chronic disease, 
including psychosis or an organic disease of the nervous 
system, when it is manifested to a compensable degree within 
one year of separation from service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.307, 3.309 (2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  Competency, however, must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997).  He is not, however, 
competent to diagnose any medical disorder or render an 
opinion as to the cause or etiology of any current disorder 
because he does not have the requisite medical knowledge or 
training.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

a. Headaches and residuals of a head injury 

The Veteran's claims of service connection for headaches and 
residuals of a head injury were previously denied because the 
claimed conditions were not found to have been incurred or 
aggravated in service.  In order for the claims to be 
reopened, the Veteran must have submitted evidence showing 
that his headaches and residuals of a head injury are related 
to service.  

Since the July 2000 Board decision, the Veteran has submitted 
lay statements dated in July 2006 from J. Barnett, M. Sutton 
and M. Morehouse.  These statements indicate that the Veteran 
suffers from headaches and that he takes pills to alleviate 
the pain.

Additionally, the RO has obtained a copy of the Veteran's 
Social Security Administration (SSA) disability file, which 
contains medical records from St. Cloud Hospital, dated in 
1997, Villa Fairmont Mental Health Center, dated from 1984 to 
1990, Alameda County Health Care Services Agency, dated from 
1984 to 1988, and Herrick Hospital and Health Center, dated 
from 1987 to 1990.  These records reflect that the Veteran 
has reported a history of recurrent headaches.  June 1987 
records from Herrick Hospital reveal that the Veteran 
reported that his headaches started two years ago when he was 
hit repeatedly with a pistol and suffered a head injury as a 
result.  The Veteran's SSA records also include a July 1982 
X-ray study of the face and mandible which reveals no 
fracture or other bone or joint disturbance.  

The aforementioned medical evidence is new and shows that the 
Veteran suffers from headaches that could be the result of an 
old head injury.  The evidence does not, however, relate to 
an unestablished fact necessary to substantiate the claim 
because it does not show that the Veteran's headaches or any 
residuals of a head injury are related to service.  In this 
regard, the Board finds that the evidence received by the RO, 
although new, does not raise a reasonable possibility of 
substantiating the Veteran's claims.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claims of 
service connection for headaches and residuals of a head 
injury.  The petition to reopen these claims must fail.  See 
38 C.F.R. § 3.156(a).

b. Psychiatric disorder

The Veteran's claim of service connection for a psychiatric 
disability, to include chronic undifferentiated 
schizophrenia, major depression and psychosis, were 
previously denied because the claimed condition was not found 
to have been incurred or aggravated in service.  In order for 
the claim to be reopened, the Veteran must have submitted 
evidence showing that his psychiatric disorder is related to 
service.  

Since the July 2000 Board decision, the Veteran has submitted 
mental health records from Central Minnesota Counseling 
Center, Inc., dated from 2000 to 2001, and Central Minnesota 
Mental Health Center, dated from 1991 to 2001.  In addition, 
the Veteran's Social Security Administration (SSA) disability 
file contains medical records from St. Cloud Hospital, dated 
in 1997, Villa Fairmont Mental Health Center, dated from 1984 
to 1990, Alameda County Health Care Services Agency, dated 
from 1984 to 1988, Herrick Hospital and Health Center, dated 
from 1987 to 1990, and SSA psychiatric evaluations dated in 
April 1993, April 1998 and March 2003.  These records reflect 
extensive mental health treatment and various related 
diagnoses, including schizophrenia, mild mental retardation, 
and history of polysubstance abuse.  However, the records do 
not indicate that the Veteran has a psychiatric disorder that 
is attributable to service.  This evidence does not raise a 
reasonable possibility of substantiating the Veteran's claim 
and therefore does not constitute new and material evidence.

Accordingly, the Board concludes that new and material 
evidence has not been submitted to reopen the claim of 
service connection for a psychiatric disorder.  The petition 
to reopen this claim must be denied.  See 38 C.F.R. § 
3.156(a).


ORDER

The appeal to reopen the claim of service connection for 
headaches is denied.

The appeal to reopen the claim of service connection for 
residuals of a head injury is denied.

The appeal to reopen the claim of service connection for a 
psychiatric disorder, to include chronic undifferentiated 
schizophrenia, major depression and psychosis, is denied.



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


